PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/596,042
Filing Date: 16 May 2017
Appellant(s): Marwah et al.



__________________
Scott Weitzel
Reg. No. 54,534
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 30, 2021.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant submits that several features in the pending claims are neither taught nor suggested, and further argues that official notice was taken and was improper. 
Appellant argues extensively in sections IV.A 1-8 (pages 5-17 of the appeal brief) that official notice was both taken and improper. Appellant specifically points to “the Examiner's position that Chari's accounts are entities that perform an action in a computing environment, wherein a transaction is an entity's action” as being that which was officially noted. 
In response, it is noted that the 3/29/2021 Office action does not recite any taking of official notice, nor suggests reliance on anything other than what is taught by the references.  In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom—MPEP 2144.01. In this case, it is only the specific teachings of the reference and its inferences to one of ordinary skill in the art which were considered and relied upon. 
On pages 5-6 of the appeal brief, Appellant argues that the accounts of Chari do not “perform such actions” as claimed and that “Accounts are data structures and transactions are actions applied by another source to an account, such as a transaction between, but not by, accounts.” In response, it is first noted that at least [0012] of Appellant’s specification defines entities as including “users, machines (physical machines or virtual machines), programs, sites, 
Appellant further argues, on pages 7-8 of the appeal brief, that “financial accounts have actions applied to them (e.g., deposit money, withdrawal or transfer money, etc.) but such actions being applied thereto are not actions performed by the account… An action using an account as the target fails to disclose an entity performing the action, such a feature is not a fact that is capable of instant and unquestionable demonstration…Chari clearly discloses that client devices, and not accounts, perform the transactions… while an account may be manipulated by a transaction applied to it, it is unable to perform actions itself.” In response to this and to the abovementioned arguments on pages 5-6, it is noted that the Chari reference comprises multiple disclosures of the accounts specifically performing actions within a computing environment. For instance, at least [0103] of Chari recites receiving “transaction data corresponding to a current transaction between accounts associated with a set of one or more entities,” where there is “a source account making the payment” and “a destination account receiving the payment.” Further, at least [0070]-[0071] of Chari recite examples where “accounts ‘1234’ and ‘5678’ have multiple transactions performed between them” and where “account ‘1234’ performs transaction 316 with an automated teller machine.” As such, it is considered that the cited portions of Chari would teach or suggest the accounts performing transaction actions to a person of ordinary skill in the art. 

Further in response Appellant’s page 11 arguments that “a dictionary is ‘used to’ look up words and is acted upon but does not initiate such an action itself, it is noted that an online or software dictionary is considered to perform a lookup action when being used in such a manner. It is further noted that the features upon which Appellant relies (i.e., initiating an action rather than performing an action; being the actor performing an action versus “enabled to perform”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As well, a dictionary is not the same as an account which is explicitly recited as performing actions (e.g., [0070]-[0071] of Chari as above).
And where Appellant argues (page 11 of the appeal brief) that “such an operation is, at most, aspirational and not enabled,” it is noted that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention—see MPEP 2164.01 Further, as per at least MPEP 2121.I, prior art is presumed to be operable/enabling when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention. Appellant’s arguments appear to lack any such determination, and appear to Wands factors, the examiner cannot possibly find Appellant’s argument (that amounts to an assertion that Chari is non-enabled) persuasive. The Chari reference clearly describes identifying a source account making a payment and a destination account receiving the payment within transaction data corresponding to transactions (e.g., FIG. 8). The Chari reference also describes exemplary client devices associated with the accounts as per at least [0033].
Where Appellant argues against the accounts as entities, it is noted that in addition to the accounts, Chari further recites (see [0074] of Chari) that “there may be additional vertex types, such as device vertices…of devices used to perform online transactions” and that the devices may be “desktop computers, handheld computers, or smart phones” (e.g., FIG. 3 including account and device vertices). Paragraph 74 of Chari also states that “[a]n alternative illustrative embodiment may generate a compact owner transaction payment relationship graph… associat[ing] with each vertex an owner or owners and associat[ing] in the relationship graph an edge in the transaction graph between a vertex corresponding to an owner of a source account and a vertex corresponding to an owner of a destination account, which more directly captures the idea of a payment relationship between account owners.” Thus, the Chari reference additionally includes vertex entities such as devices and owners performing transactions.  So, arguendo, even if the accounts of Chari could not possibly be seen as teaching the claimed “entities” because they do not perform “actions”, Appellant has not addressed all the different elements of Chari that are represented as vertices, such as computing devices.
On page 9 of the appeal Brief, Appellant argues that “Chari does not support the taking of Official Notice” and that “Chari contradicts the taking of Official notice.” On page 10, Appellant argues that “[t]he Examiner is required to provide an explicit basis to justify taking of Official Notice” and requests an affidavit from the examiner. In response, it is again noted that nothing 
On page 12 of the appeal brief, Appellant argues that Chari only “illustrates a graphical representation of an account, not an actual account and not an actual transaction—only a graphical representation of a transaction.” In response, it is first noted that the claims recite generating “a graphical representation of entities associated with a computing environment and enabled to perform an action in the computing environment.” In this sense, the argued “graphical representation” of Chari appears to meet the graphical representation which is claimed. It is secondly noted that, as discussed previously, the Chari reference comprises multiple portions discussing accounts, devices, owners, and devices and owners associated with the accounts making transactions, and all being represented in the graphical representation — e.g., Fig 3, [0004], [0033]-[0034], [0061], and [0113] of Chari. 
Appellant further “submits that what is claimed is a neighborhood relationship rather than a transactional relationship” and that “what is claimed is a neighborhood relationship within a network topology.” Appellant then argues that “[t]wo vertices in Chari may be the "shortest edge path" for one transaction, and near infinite distance for another transaction.” In response to Appellant’s argument about what is claimed, it is noted that the features upon which applicant relies (i.e., “a network topology”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims recite a “computing environment” which is believed to be met by that recited in Chari (e.g., FIG. 1 and 3). Likewise with respect to a “particular transaction,” there does not appear to be any claim language contrasting with the Chari reference—in fact, the claim recites performing “an action.”
With respect to the claimed “neighborhood features,” refer to at least [0056]-[0057] of Chari, wherein trust relationships are determined such that a “source or paying account ‘trusts’ 
Where, on page 14 of the appeal brief, Appellant argues that “enabled to perform an action” is not taught and the reference is non-enabling (“Chari does not enable any account to perform any transaction”), attention is once again drawn to MPEP 2164 and MPEP 716 as discussed above. Attention is further again drawn to at least [0012] of Appellant’s specification where “entities can include users, machines (physical machines or virtual machines), programs, sites, network addresses, network ports, domain names, organizations, geographical jurisdictions (e.g., countries, states, cities, etc.), or any other identifiable element that can exhibit a behavior including actions in the computing environment.” The Chari reference explicitly discloses account vertices, owner vertices, and device vertices (e.g., [0073]-[0074] of Chari) as discussed above. The aforementioned are considered to correspond to the “entities” defined in the specification.    Furthermore, Appellant’s arguments appear to lack any such enablement analysis or determination, and appear to amount to a mere allegation that the Chari reference is not enabled.  Without any enablement analysis or discussion and analysis of the Wands factors, the examiner cannot possibly find Appellant’s argument (that amounts to an assertion that Chari is non-enabled) persuasive.
Additionally in response to Appellant’s argument (page 15 of the appeal brief) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, however, only the specific teachings of Chari and its inferences to one of ordinary skill in the art were considered and relied upon rather than a determination of obviousness which may have been influenced by hindsight reasoning. 
Concerning Appellant’s arguments on page 16 of the appeal brief stating that “in no case are Chari’s accounts enabled to perform actions,” refer to the response to Appellant’s arguments on pages 5-8 above.
Additionally on page 16, Appellant argues that “Chari is silent as to any ‘feature for an entity’ that may be extracted from the graph.” In response, it is noted that the abstract of Chari states “[f]eatures are extracted from the at least one graph of transaction payment relationships between the accounts.” Further, at least [0034], [0044]-[0045], [0061], and [0065]-[0068] of Chari are illustrative of feature extraction from transaction log data concerning transactions between accounts and associated devices. Where Appellant argues that “while page rank may ‘correspond’ to a particular account vertex, it is not derived from the graph,” it is noted that in addition to the above citations concerning extracting features, correspondence to a vertex would imply a determination against the vertex (i.e., the graph). Furthermore, the examiner must give terms their broadest reasonable interpretation consistent with the specification as a person of ordinary skill in the art.  Appellant’s contention that certain features are not “derived” are thus not persuasive, as any feature obtained or extracted from the graph data is “derived” from the graph.
On page 17, Appellant argues that “’trust’ is not synonymous with ‘anomalous…’ an entity may be untrusted but operate nominally and a trusted entity may operate anomalously—one does not disclose the other.” In response, it is noted that at least [0057], [0082], and [0089]-[0090] of Chari explicitly recite calculating and determining anomalies. As such, it is not clear how Appellant is arguing against the Chari reference concerning its recitation of anomaly determination. However, it is noted that the cited portions of Chari discuss how this particular 
Appellant further argues that “what is claimed is the determination of an entity having an anomalously behavior (i.e., what it does) and not, as provided in Chari, a change in a feature set (i.e., what it has).” In response, it is first noted that anomalous behavior can be defined as a change in a feature set because a change in “what it has” is a behavior (“what it does”)—i.e., changing “what it has” being “what it does.”  That is, if the feature set represents behavior, then a change in behavior results in a change in the feature set.  It is additionally noted that at least [0144] of Chari explicitly recites scoring behavior. 
Finally, Appellant appears to argue against the Ben Simhon and Ji references in combination with Chari. Appellant points to “a first parametric distribution of a first subset of the derived features” and “a second parametric distribution of a different second subset of the derived features” as not being taught by the combination. With respect to the Chari reference, it discloses calculating a fraudulent transaction score based on calculated probabilities as per at least [0114]-[0115] and [0122]-[0123]. It also discloses scoring multiple features as per at least [0079]-[0084], [0088]-[0090], and [0096]. While Chari does not explicitly recite a parametric probability distribution, the combination of references is relied upon for teaching the parametric distribution (e.g., [0084] and [0093] of Ben-Simhon).

With respect to claims 13-16, and in reference to MPEP 1205: for each ground of rejection applying to two or more claims, the claims may be argued separately (claims are considered by appellant as separately patentable), as a group (all claims subject to the ground of rejection stand or fall together), or as a subgroup (a subset of the claims subject to the ground of rejection stand or fall together). The failure of Appellant to separately argue claims which Appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately. In this case, Appellant has not 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.S/Examiner, Art Unit 2432                                                                                                                                                                                                        
Conferees:
/Jeffrey D. Popham/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.